Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered February 18, 1993, which denied plaintiff’s motion for summary judgment and granted defendant’s cross-motion for summary judgment, unanimously affirmed, without costs.
The court properly determined that the plain language of the homeowner policy exclusion for theft loss for “that part of the residence premises rented by an insured to other than an insured” was unambiguous in excluding from coverage property stolen when the entire premises was rented (see, Breed v Insurance Co., 46 NY2d 351, 355). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.